Exhibit 10.1

SERVICES AGREEMENT

THIS SERVICES AGREEMENT (the “Agreement”), entered into as of the 20th day of
December, 2011 (the “Closing Date”), is by and among MID-CON ENERGY OPERATING,
INC., an Oklahoma corporation (the “Services Provider”), MID-CON ENERGY GP, LLC,
a Delaware limited liability company (the “General Partner”), MID-CON ENERGY
PARTNERS, LP, a Delaware limited partnership (the “MLP”) and MID-CON ENERGY
PROPERTIES, LLC, a Delaware limited liability company (the “OLLC”).

WHEREAS, subject to the terms hereof, the MLP Group (as defined herein) desires
to engage the Services Provider, and the Services Provider desires to be
engaged, to provide or cause to be provided the services described herein
relating to the management of the MLP Group’s business.

NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto (each, a “Party” and together, the “Parties”)
agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. Capitalized terms used, but not defined, herein shall have
the meanings given them in the MLP Agreement. As used in this Agreement, the
following terms shall have the respective meanings set forth below:

“Affiliate” has the meaning given such term in the MLP Agreement.

“Agreement” means this Services Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.

“Audit Right” has the meaning given that term in Article VIII.

“Business Day” means any day that is not a Saturday, Sunday or day on which
banks are authorized by law to close in the State of Oklahoma.

“Claim” has the meaning given that term in Section 5.1.

“Change of Control,” means, (i) with respect to the General Partner, the closing
of any transaction the result of which is that the Founders and any of their
Affiliates collectively do not, or any of them individually does not,
beneficially own greater than 50% of the outstanding membership interests in the
General Partner and, (ii) with respect to the Service Provider, the closing of
any transaction the result of which is that any Person, together with any of its
Affiliates (other than (A) the Founders and any of their Affiliates,
collectively, and (B) Yorktown and any of their Affiliates, collectively) owns
greater than 50% of the outstanding capital stock of the Service Provider.

“Closing Date” has the meaning given such term in the above preamble.

“Code” means the United States Internal Revenue Code of 1986, as amended and in
effect from time to time.

“Common Unit” has the meaning given such term in the MLP Agreement.

“Confidential Information” means all confidential, proprietary or non-public
information of a Party, whether set forth in writing, orally or in any other
manner, including all non-public information and material of such Party (and of
Persons with which such Party has entered into confidentiality agreements) that
another Party obtains knowledge of or access to, including non-public
information regarding products, processes, business strategies and plans,
customer lists, research and development programs, computer



--------------------------------------------------------------------------------

programs, hardware configuration information, technical drawings, algorithms,
know-how, formulas, processes, ideas, inventions (whether patentable or not),
trade secrets, schematics and other technical, business, marketing and product
development plans, revenues, expenses, earnings projections, forecasts,
strategies, and other non-public business, technological, and financial
information

“Conflicts Committee” has the meaning given such term in the MLP Agreement.

“Default Rate” means an interest rate (which shall in no event be higher than
the rate permitted by applicable Law) equal to the prime interest rate of the
administrative agent under the credit agreement of OLLC.

“Founders” means Messrs. Charles R. Olmstead, Jeffrey R. Olmstead and S. Craig
George.

“General Partner” has the meaning given such term in the above preamble.

“Governmental Authority” means the United States, any foreign country, state,
county, city or other incorporated or unincorporated political subdivision,
agency or instrumentality thereof.

“Indemnified Party” has the meaning given that term in Section 5.2.

“Initial Term” means the period from the Closing Date until December 31, 2013.

“Law” means any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration or interpretative or
advisory opinion or letter of a Governmental Authority having valid
jurisdiction.

“Liabilities” has the meaning given that term in Section 5.1.

“MLP” has the meaning given such term in the above preamble.

“MLP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of Mid-Con Energy Partners, LP, dated as of the Closing Date, as
such agreement is in effect on the Closing Date, to which reference is hereby
made for all purposes of this Agreement. An amendment or modification to the MLP
Agreement subsequent to the Closing Date shall be given effect for the purposes
of this Agreement; provided, however, if such amendment or modification, in the
reasonable discretion of the General Partner (i) would have a material adverse
effect on the holders of Common Units or (ii) would materially limit or impair
the rights or reduce the obligations of the Parties under this Agreement, then
such amendment shall not be given effect for purposes of this Agreement unless
it has been approved by the Conflicts Committee.

“MLP Assets” means the oil and natural gas properties, or related equipment or
assets, or portions thereof, owned or leased by any member of the MLP Group as
of the Closing Date.

“MLP Group” means the General Partner, the MLP, the OLLC and any other
Subsidiaries of the MLP.

“MLP Indemnified Party” has the meaning given that term in Section 5.1.

“MLP Predecessors” means Mid-Con Energy I, LLC and Mid-Con Energy II, LLC.

“OLLC” has the meaning given that term in the above preamble.

“Party” or “Parties” has the meaning given such terms in the above recitals.

“Person” means an individual, corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization or any other entity (but
shall not include any Governmental Authority).

 

2



--------------------------------------------------------------------------------

“Proceedings” means all proceedings, actions, claims, suits and notices of
investigations by or before any arbitrator or Governmental Authority.

“Properties” means the oil and natural gas properties now owned or hereafter
acquired by the MLP Group, including oil and gas leases, mineral interests,
royalty interests, overriding royalty interests, pipelines, flow lines,
gathering lines, gathering systems, compressors, dehydration units, separators,
meters, injection facilities, salt water disposal wells and facilities, plants,
wells, downhole and surface equipment, fixtures, improvements, easements,
rights-of-way, surface leases, licenses, permits and other surface rights, and
other real or personal property appurtenant thereto or used in conjunction
therewith, including the MLP Assets.

“Receiving Party Personnel” has the meaning given that term in Section 6.1(d).

“Services” means the services provided (or to be provided) by or on behalf of
the Services Provider to the MLP Group pursuant to this Agreement including,
without limitation, those services set forth in Exhibit A to this Agreement.

“Services Provider” has the meaning given such term in the above preamble.

“Services Provider Indemnified Party” has the meaning given that term in
Section 5.2.

“Subsidiary” has the meaning given such term in the MLP Agreement.

“Tax Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.

“Tax Return” means any report, return, election, document, estimated tax filing,
declaration or other filing provided to any Tax Authority, including any
amendments thereto.

“Tax” or “Taxes” means (i) all taxes, assessments, charges, duties, levies,
imposts or other similar charges imposed by a Tax Authority, including all
income, franchise, profits, capital gains, capital stock, transfer, gross
receipts, sales, use, transfer, service, occupation, excise, severance, windfall
profits, premium, stamp, license, payroll, employment, social security,
unemployment, disability, environmental (including taxes under Section 59A of
the Code), alternative minimum, add-on, value-added, withholding and other
taxes, assessments, charges, duties, levies, imposts or other similar charges of
any kind whatsoever (whether payable directly or by withholding and whether or
not requiring the filing of a Tax Return), and all estimated taxes, deficiency
assessments, additions to tax, additional amounts imposed by any Tax Authority,
penalties and interest, but excluding any and all taxes based on net income, net
worth, capital or profit; (ii) any liability for the payment of any amount of
the type described in the immediately preceding clause (i) as a result of being
a member of a consolidated, affiliated, unitary, combined, or similar group with
any other corporation or entity at any time on or prior to the Closing Date; and
(iii) any liability for the payment of any amount of the type described in the
preceding clauses (i) or (ii) whether as a result of contractual obligations to
any other Person or by operation of law.

“Term” means the period commencing with the Closing Date and ending on the date
of termination of this Agreement pursuant to Section 7.1.

“Work Product” has the meaning given that term in Section 6.4.

“Yorktown” means Yorktown Partners LLC, Yorktown Energy Partners VI, L.P.,
Yorktown Energy Partners VII, L.P., Yorktown Energy Partners VIII, L.P. and
Yorktown Energy Partners IX, L.P.

1.2 Other Definitions. Words not otherwise defined herein that have well-known
and generally accepted technical or trade meanings in the oil and gas industry
are used herein in accordance with such recognized meanings.

 

3



--------------------------------------------------------------------------------

1.3 Construction. Unless the context requires otherwise: (a) any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa; (b) references to Articles and Sections refer to Articles
and Sections of this Agreement; (c) the terms “include,” “includes,” “including”
and words of like import shall be deemed to be followed by the words “without
limitation” and (d) the terms “hereof,” “herein” and “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
headings contained in this Agreement are for reference purposes only, and shall
not affect the meaning or interpretation of this Agreement.

ARTICLE II

PROVISION OF SERVICES

2.1 Services. During the Term, the Services Provider shall provide, or, with the
approval of the General Partner, cause another Person to provide, the Services
to the MLP Group. The Services Provider is authorized to enter into and act on
the MLP Group’s behalf, as agent, in connection with any agreement necessary
with third parties, including, without limitation, any agreements with
purchasers of hydrocarbon products produced from the Properties or providers of
transportation services for such production. Notwithstanding anything to the
contrary in this Agreement, the Parties hereby recognize and agree that the
General Partner shall have the exclusive authority to appoint an independent
accounting firm to audit the financial statements of the MLP Group and to
appoint independent petroleum engineers to provide reports to the MLP Group
relating to estimates of the MLP Group’s proved reserves associated with the
Properties.

2.2 Information. It is contemplated by the Parties that, during the Term, the
MLP Group will be required to provide certain notices, information and data
necessary for the Services Provider to perform the Services and its obligations
under this Agreement. The Services Provider shall be permitted to rely on any
information or data provided by the MLP Group to the Services Provider in
connection with the performance of its duties and provision of Services under
this Agreement, except to the extent that the Services Provider has actual
knowledge that such information or data is inaccurate or incomplete.

ARTICLE III

STANDARD OF CARE

3.1 Standard of Performance. The Services Provider shall provide Services
(i) using at least the same level of care, quality, timeliness and skill in
providing the Services as the Services Provider’s past practice in performing
like services for Mid-Con Energy I, LLC, Mid-Con Energy II, LLC and their
Affiliates in connection with the ownership or operation of the MLP Assets
during the one-year period prior to the Closing Date, and (ii) in any event,
using no less than a reasonable level of care in accordance with industry
standards, and in compliance with all applicable Laws.

3.2 Procurement of Goods and Services. To the extent that the Services Provider
is permitted to arrange for contracts with third parties for goods and services
in connection with the provision of the Services, the Services Provider shall
use commercially reasonable efforts (i) to obtain such goods and services at
rates competitive with those otherwise generally available in the area in which
services or materials are to be furnished, and (ii) to obtain from such third
parties such customary warranties and guarantees as may be reasonably required
with respect to the goods and services so furnished.

3.3 Protection from Liens. The Services Provider shall not permit any liens,
encumbrances or charges upon or against any of the Properties arising from the
provision of Services or materials under this Agreement except as approved, or
consented to, by the General Partner.

3.4 Insurance. During the Term of this Agreement, the Services Provider shall
obtain and maintain from insurers who are reliable and acceptable to the General
Partner and authorized to do business in the state or states or jurisdictions in
which Services are to be performed by the Services Provider, insurance coverages
for the benefit of the MLP Group in the types and minimum limits as the Parties
determine to be appropriate and as is consistent with standard industry practice
and the Services Provider’s past practices. The Services Provider agrees upon
the General Partner’s request from time to time or at any time to provide the
General Partner with certificates of insurance evidencing such insurance
coverage and, upon request of the General Partner, shall furnish copies of such
policies. The policies shall provide that they will not be cancelled or reduced
without giving the General Partner at least 30 days’ prior written notice of
such cancellation or reduction.

 

4



--------------------------------------------------------------------------------

3.5 Third-Party Intellectual Property. If the Services Provider uses or licenses
intellectual property owned by third parties in the performance of the Services,
the Services Provider shall obtain and maintain any such licenses and
authorizations necessary to authorize its use of such intellectual property in
connection with the Services.

3.6 Competition. Subject to Article VI, the Services Provider and each of its
Affiliates is and shall be free to engage in any business activity whatsoever
without any geographic limitation, including those activities that may be in
direct competition or conflict with the MLP Group. Nothing in this Agreement
shall in any way obligate the Services Provider or its Affiliates to provide
Services to the MLP Group on an exclusive basis.

ARTICLE IV

SERVICES PROVIDER REIMBURSEMENT; CONTINUING OBLIGATIONS

4.1 Services Provider Reimbursement.

(a) On or before the 45th day following the end of each calendar month, the MLP
shall pay the Services Provider, with respect to any Services provided by the
Services Provider during such calendar month, an amount equal to the sum of:

(i) the costs and expenses reasonably incurred by the Services Provider that are
solely and directly attributable to the MLP Group, including costs for engaging
third parties such as consultants, reservoir engineers, attorneys and
accountants; and

(ii) a proportionate amount of all general, administrative, overhead and other
indirect costs and expenses (including the allocable portion of salary, bonus,
incentive compensation and other amounts paid to Persons who provide Services to
the MLP Group) incurred by the Services Provider or its Affiliates in providing
or causing to be provided Services to, or for the benefit of, the MLP Group
reasonably allocable to the provision of such Services.

(b) Subject to Section 4.3, the Services Provider shall have discretion to
determine in good faith the proper attribution or allocation of costs and
expenses to the MLP Group in accordance with Section 4.1(a).

(c) On or before the 15th day following the end of each calendar month, the
Services Provider shall provide the General Partner with an invoice for the
costs and expenses described in Section 4.1(a) relating to such calendar month.
The Services Provider’s invoice therefor shall provide reasonably detailed
documentation supporting such costs and expenses.

4.2 Taxes. The MLP Group shall be responsible for all applicable Taxes imposed
as a result of the MLP Group’s receipt of Services under this Agreement,
including any Taxes that the MLP Group is required to withhold or deduct from
payments to the Services Provider, except any income tax imposed upon the
Services Provider.

4.3 Disputed Charges.

(a) The General Partner may, within 120 days after receipt of an invoice from
the Services Provider, take written exception to any charge, on the ground that
the same was not (i) a reasonable cost or expense incurred by the Services
Provider in connection with the provision of Services or (ii) that such cost or
expense was not properly allocated to the MLP Group. The General Partner shall
nevertheless pay the Services Provider in full when due the invoiced amount.
Such payment shall not be deemed a waiver of the right of the General Partner to
recoup any contested portion of any amount so paid. However, if the amount as to
which such written exception is taken, or any part thereof, is ultimately
determined that such cost or expense was reasonably incurred or properly
allocated, such amount or portion thereof (as the case may be) shall be refunded
by the Services Provider to the general partner together with interest thereon
at the Default Rate.

 

5



--------------------------------------------------------------------------------

(b) If, within 20 days after receipt of any written exception pursuant to
Section 4.3(a), the General Partner and the Services Provider have been unable
to resolve any dispute, and if (i) such dispute relates to whether amounts were
properly charged or Services actually performed and (ii) the aggregate amount in
dispute exceeds $100,000, either of the General Partner or the Services Provider
may submit the dispute to an independent third party regionally or
nationally-recognized auditing firm that is mutually agreeable to the MLP Group,
on the one hand, and the Services Provider, on the other hand. The Parties shall
cooperate with such auditing firm and shall provide such auditing firm access to
such books and records as may be reasonably necessary to permit a determination
by such auditing firm. The resolution by such auditing firm shall be final and
binding on the Parties.

ARTICLE V

INDEMNIFICATION; LIMITATIONS

5.1 Indemnification by the Services Provider. The Services Provider hereby
agrees to DEFEND, INDEMNIFY AND HOLD HARMLESS each member of the MLP Group and
their respective members, partners and Affiliates and each of their respective
officers, managers, directors, employees and agents (each, an “MLP Indemnified
Party”) from any and all threatened or actual Proceedings, losses, damages,
fines, penalties, liabilities, costs and expenses of any nature, including
attorneys’ fees and court costs (collectively, “Liabilities”), incurred by,
imposed upon or rendered against one or more of the MLP Indemnified Parties,
whether based on contract, or tort, or pursuant to any statute, rule or
regulation, and regardless of whether the Liabilities are foreseeable or
unforeseeable, all to the extent that such Liabilities are in respect of or
arise from (i) the gross negligence or willful misconduct in the Services
Provider acting or omitting to act in providing Services or (ii) any and all
direct or indirect claims, demands, actions, causes of action, suits, right of
recovery for any relief or damages, debts, accounts, damages, costs, losses,
liabilities, and expenses (including interest, court costs, attorneys’ fees and
expenses, and other costs of defense), of any kind or nature (each, a “Claim”),
by a third party (excluding limited partners of the MLP) relating to the gross
negligence or willful misconduct of the Services Provider in acting or omitting
to act in providing Services, provided THAT THE SERVICES PROVIDER SHALL NOT BE
OBLIGATED TO INDEMNIFY OR HOLD HARMLESS THE MLP INDEMNIFIED PARTIES FROM AND
AGAINST ANY CLAIMS TO THE EXTENT THEY RESULT FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY MLP INDEMNIFIED PARTY.

5.2 Indemnification by the MLP Group. Each member of the MLP Group hereby agrees
to DEFEND, INDEMNIFY AND HOLD HARMLESS the Services Provider and its members,
partners and Affiliates and its officers, managers, directors, employees and
agents (each, a “Service Provider Indemnified Party” and, collectively with the
MLP Indemnified Parties, each an “Indemnified Party”) from any and all
Liabilities, incurred by, imposed upon or rendered against one or more Service
Provider Indemnified Parties, whether based on contract, or tort, or pursuant to
any statute, rule or regulation, and regardless of whether the Liabilities are
foreseeable or unforeseeable, all to the extent that such Liabilities are in
respect of or arise from Claims by a third party relating to (a) any acts or
omissions of any Services Provider Indemnified Parties in connection with acting
or omitting to act in providing Services, solely to the extent that (i) such
acts or omissions were performed for the benefit of any member of the MLP Group
or at the direction of any member of the MLP Group, and (ii) such Services were
performed in accordance with the standard of performance set forth in
Section 3.1, or (b) the MLP Group’s gross negligence or willful misconduct,
provided THAT THE MLP GROUP SHALL NOT BE OBLIGATED TO INDEMNIFY OR HOLD HARMLESS
THE SERVICES PROVIDER INDEMNIFIED PARTIES FROM AND AGAINST ANY CLAIMS TO THE
EXTENT THEY RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY
SERVICES PROVIDER INDEMNIFIED PARTY.

5.3 Negligence; Strict Liability. EXCEPT AS EXPRESSLY PROVIDED IN SECTION 5.1
AND SECTION 5.2, THE DEFENSE AND INDEMNITY OBLIGATION IN SECTION 5.1 AND SECTION
5.2 SHALL APPLY REGARDLESS OF CAUSE OR OF ANY NEGLIGENT ACTS OR OMISSIONS
(INCLUDING SOLE NEGLIGENCE, CONCURRENT NEGLIGENCE OR STRICT LIABILITY), BREACH
OF DUTY (STATUTORY OR OTHERWISE), VIOLATION OF LAW OR OTHER FAULT OF ANY
INDEMNIFIED

 

6



--------------------------------------------------------------------------------

PARTY, OR ANY PRE-EXISTING DEFECT; PROVIDED, HOWEVER, THAT THIS PROVISION SHALL
NOT APPLY TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNIFIED PARTY
OR IN ANY WAY LIMIT OR ALTER ANY QUALIFICATIONS SET FORTH IN SUCH DEFENSE AND
INDEMNITY OBLIGATIONS EXPRESSLY RELATING TO GROSS NEGLIGENCE, INTENTIONAL
MISCONDUCT OR BREACH OF THIS AGREEMENT. BOTH PARTIES AGREE THAT THIS STATEMENT
COMPLIES WITH THE REQUIREMENT KNOWN AS THE ‘EXPRESS NEGLIGENCE RULE’ TO
EXPRESSLY STATE IN A CONSPICUOUS MANNER AND TO AFFORD FAIR AND ADEQUATE NOTICE
THAT THIS ARTICLE HAS PROVISIONS REQUIRING ONE PARTY TO BE RESPONSIBLE FOR THE
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF ANOTHER PARTY.

5.4 Exclusion of Damages; Disclaimers.

(a) NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY HERETO FOR EXEMPLARY, PUNITIVE,
CONSEQUENTIAL, SPECIAL, INDIRECT OR INCIDENTAL DAMAGES, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND REGARDLESS OF THE FORM IN WHICH ANY ACTION IS
BROUGHT; PROVIDED, HOWEVER, THAT THIS SECTION 5.4(A) SHALL NOT LIMIT A PARTY’S
RIGHT TO RECOVERY UNDER SECTION 5.1 OR SECTION 5.2 FOR ANY SUCH DAMAGES TO THE
EXTENT SUCH PARTY IS REQUIRED TO PAY SUCH DAMAGES TO A THIRD PARTY IN CONNECTION
WITH A MATTER FOR WHICH SUCH PARTY IS OTHERWISE ENTITLED TO INDEMNIFICATION
UNDER SECTION 5.1 OR SECTION 5.2.

(b) OTHER THAN AS SET FORTH IN SECTION 3.1, THE SERVICES PROVIDER DISCLAIMS ANY
AND ALL WARRANTIES, CONDITIONS OR REPRESENTATIONS (EXPRESS OR IMPLIED, ORAL OR
WRITTEN) WITH RESPECT TO SERVICES RENDERED OR PRODUCTS PROCURED FOR THE GENERAL
PARTNER FOR THE MLP GROUP, OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED
WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS OR SUITABILITY FOR
ANY PURPOSE (WHETHER THE SERVICES PROVIDER KNOWS, HAS REASON TO KNOW, HAS BEEN
ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE) WHETHER ALLEGED TO
ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE OR BY COURSE OF DEALING.

ARTICLE VI

CONFIDENTIALITY

6.1 Confidential Information.

(a) Non-disclosure. The Service Provider, on the one hand, and the members of
the MLP Group, on the other hand, shall maintain the confidentiality of the
other Party’s Confidential Information and not disclose such Confidential
Information to any third party or use such Confidential Information, except as
permitted in this Section 6.1(a). Each Party further agrees to take the same
care with the other Party’s Confidential Information as it does with its own,
but in no event less than a reasonable degree of care. Excepted from these
obligations of confidence and non-use is that information which:

(i) is available, or becomes available, to the general public without fault of
the receiving Party;

(ii) was in the possession of the receiving Party on a non-confidential basis
prior to receipt of the same from the disclosing Party (it being understood, for
the avoidance of doubt, that this exception shall not apply to information of
the MLP Group that was in the possession of the Service Provider or any of its
Affiliates as a result of holding ownership interests the MLP Predecessors or
the operation of the assets and business of the MLP Predecessors and the MLP
Group prior to the Commencement Date);

(iii) is obtained by the receiving Party without an obligation of confidence
from a third party who is rightfully in possession of such information and, to
the receiving Party’s knowledge, is under no obligation of confidentiality to
the disclosing Party; or

 

7



--------------------------------------------------------------------------------

(iv) is independently developed by the receiving Party without reference to or
use of the disclosing Party’s Confidential Information.

(b) Required Disclosure. Notwithstanding Section 6.1(a) above, if the receiving
Party becomes legally compelled to disclose the Confidential Information by a
court, Governmental Authority or applicable Law, or is required to disclose by
the listing standards of the Nasdaq Global Market (or any other exchange on
which securities of the MLP are listed), any of the disclosing Party’s
Confidential Information, the receiving Party shall promptly advise the
disclosing Party of such requirement to disclose Confidential Information as
soon as the receiving Party becomes aware that such a requirement to disclose
might become effective, in order that, where possible, the disclosing Party may
seek a protective order or such other remedy as the disclosing Party may
consider appropriate in the circumstances. The receiving Party shall disclose
only that portion of the disclosing Party’s Confidential Information that it is
required to disclose and shall cooperate with the disclosing Party in allowing
the disclosing Party to obtain such protective order or other relief.

(c) Return of Information. Upon written request by the disclosing Party, all of
the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to applicable Law and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 6.1, and such archived or back-up Confidential Information shall
not be accessed except as required by applicable Law.

(d) Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.

(e) Remedies and Enforcement. The Parties acknowledge and agree that a breach by
a Party of its obligations under this Section 6.1 would cause irreparable harm
to the other Party and that monetary damages would not be adequate to compensate
the non-breaching Party. Accordingly, the Parties agree that a non-breaching
Party shall be entitled to immediate equitable relief, including a temporary or
permanent injunction, to prevent any threatened, likely or ongoing violation by
the breaching Party, without the necessity of posting bond or other security. A
non-breaching Party’s right to equitable relief shall be in addition to other
rights and remedies available to such non-breaching Party, for monetary damages
or otherwise.

6.2 Ownership of Work Product. The work produced by the Services Provider under
the terms of this Agreement, including, without limitation, all workpapers,
drafts, notes, reports, extracts and other written or electronic recordings,
developed in connection with the performance of Services hereunder (“Work
Product”) shall be the property of the MLP Group. The Services Provider shall
have no right or interest in any such Work Product, but may use such Work
Product to perform Services hereunder, all in accordance with the limitations,
duties and obligations imposed by this Agreement, including this Article VI.

 

8



--------------------------------------------------------------------------------

ARTICLE VII

TERM AND TERMINATION

7.1 Term.

This Agreement shall remain in force and effect through the end of the Initial
Term, and shall thereafter continue on a year-to-year basis, in each case unless
terminated pursuant to Section 7.2.

7.2 Termination.

(a) After the end of the Initial Term, this Agreement may be terminated by any
Party at any time without penalty by giving notice of such termination to each
of the other Parties. Any termination under this Section 7.2(a) shall become
effective 180 days after delivery of such notice, or such later time (not to
exceed the first anniversary of the delivery of such notice) as may be agreed
upon by the Parties;

(b) This Agreement may be terminated at any time by (i) the Services Provider,
upon a Change of Control of the General Partner, or (ii) by the General Partner,
on behalf of the MLP Group, upon a Change of Control of the Service Provider;

(c) This Agreement may be terminated at any time by the Services Provider upon
the General Partner’s material breach of this Agreement, if (i) such breach is
not remedied within 60 days (or 30 days in the event of material breach arising
out of a failure to make payment hereunder) after the General Partner’s receipt
of written notice thereof (or such longer period as is reasonably required to
cure such breach, provided that the MLP Group commences to cure such breach
within the applicable period and proceeds with due diligence to cure such
breach), and (ii) such breach is continuing at the time notice of termination is
delivered to the General Partner; or

(d) This Agreement may be terminated at any time by the General Partner, on
behalf of the MLP Group, upon the Services Provider’s material breach of this
Agreement, if (i) such breach is not remedied within 60 days after the Services
Provider’s receipt of the General Partner’s written notice thereof, or such
longer period as is reasonably required to cure such breach, provided that the
Services Provider commences to cure such breach within such 60-day period and
proceeds with due diligence to cure such breach, and (ii) such breach is
continuing at the time notice of termination is delivered to the Services
Provider.

(e) If this Agreement is terminated in accordance with this Section 7.2, all
rights and obligations under this Agreement shall cease except for
(a) obligations that expressly survive termination of this Agreement,
(b) liabilities and obligations that have accrued prior to such termination, and
(c) the obligation to pay any portion of amounts payable under Article IV that
have accrued prior to such termination, even if such amounts have not become due
and payable at that time.

7.3 Survival. The provisions of Article IV (with respect to unpaid amounts due
hereunder), Section 4.3, Article V, Article VI, Article VIII and Article IX
shall survive any termination of this Agreement.

ARTICLE VIII

AUDIT RIGHTS

At any time during the Term and for one year thereafter, the General Partner on
behalf of and for the sole benefit of the MLP Group shall have the right to
review and, at the General Partner’s expense, to copy, the books and records
maintained by the Services Provider relating to the provision of the Services.
In addition, to the extent necessary to verify the performance by the Services
Provider of its obligations under this Agreement, the General Partner shall have
the right, at the General Partner’s expense, to audit, examine and make copies
of or extracts from the books and records of the Services Provider (the “Audit
Right”). The General Partner may exercise the Audit Right through such auditors
as the General Partner may determine in its sole discretion. The General Partner
shall (i) exercise the Audit Right only upon reasonable written notice to the
Services Provider and during normal business hours and (ii) use its reasonable
efforts to conduct the Audit Right in such a manner as to minimize the
inconvenience and disruption to the Services Provider.

 

9



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS PROVISIONS

9.1 Notices. All notices, requests or consents provided for or permitted to be
given pursuant to this Agreement must be in writing and must be given (a) by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid and registered or certified with return receipt requested,
(b) by delivering such notice in person, (c) or by telecopier or telegram to
such Party. Notice given by personal delivery or mail shall be effective upon
actual receipt. Notice given by telegram or telecopier shall be effective upon
actual receipt if received during the recipient’s normal business hours, or at
the beginning of the recipient’s next Business Day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section IX.1.

If to the Services Provider:

Mid-Con Energy Operating, Inc.

Attn: Robbin Jones

2431 E. 61st Street, Suite 850

Tulsa, Oklahoma 74136

Telephone: (918) 743-7575

Fax: (918) 743-8859

If to any member of the MLP Group:

c/o Mid-Con Energy GP, LLC

Attn: Charles R. Olmstead

2431 E. 61st Street, Suite 850

Tulsa, Oklahoma 74136

Telephone: (918) 743-7575

Fax: (918) 743-8859

9.2 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Oklahoma, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Oklahoma and to venue in Tulsa, Oklahoma.

9.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

9.4 Jointly Drafted. This Agreement, and all the provisions of this Agreement,
shall be deemed drafted by any of the Parties, and shall not be construed
against any Party on the basis of that Party’s role in drafting this Agreement.

9.5 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

9.6 Assignment. This Agreement may not be assigned by any Party without the
prior written consent of all of the other Parties. This Agreement shall be
binding upon and shall inure to the benefit of the Parties and their respective
successors and permitted assigns.

 

10



--------------------------------------------------------------------------------

9.7 No Third-Party Beneficiaries. Except with respect to the members of the MLP
Group not party hereto, who are intended by the Parties to be third-party
beneficiaries of this Agreement, nothing in this Agreement (except as
specifically provided in Article V) shall provide any benefit to any third party
or entitle any third party to any claim, cause of action, remedy or right of any
kind, it being the intent of the Parties that this Agreement shall not be
construed as a third-party beneficiary contract.

9.8 Relationship of the Parties. Nothing in this Agreement shall be construed to
create a partnership or joint venture or give rise to any fiduciary or similar
relationship of any kind.

9.9 Effect of Waiver or Consent. No waiver or consent, express or implied, by
any Party of or to any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver of or to any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.

9.10 Force Majeure. The Services Provider shall not be liable for any expense,
loss or damage whatsoever arising out of any interruption of Services or delay
or failure to perform under this Agreement that is due to acts of God, acts of a
public enemy, acts of terrorism, acts of a nation or any state, territory,
province or other political division thereof, fires, floods, epidemics, riots,
theft, quarantine restrictions, freight embargoes or other similar causes beyond
the reasonable control of the Services Provider. In any such event, the Services
Provider’s obligations hereunder shall be postponed for such time as its
performance is suspended or delayed on account thereof. The Services Provider
will promptly notify the MLP Group, either orally or in writing, upon learning
of the occurrence of such event of force majeure. Upon the cessation of the
force majeure event, the Services Provider will use commercially reasonable
efforts to resume its performance with the least practicable delay.

9.11 Amendment or Modification. This Agreement may be amended, restated or
modified from time to time only by the written agreement of all of the Parties;
provided, however, that the MLP may not, without the prior approval of the
Conflicts Committee, agree to any amendment or modification of this Agreement
that, in the reasonable discretion of the General Partner, (i) would have a
material adverse effect on the holders of Common Units or (ii) would materially
limit or impair the rights or reduce the obligations of the Parties under this
Agreement.

Each such instrument shall be reduced to writing and shall be designated on its
face an “Amendment,” “Addendum” or a “Restatement” to this Agreement.

9.12 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance shall be held invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

9.13 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory Parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument.

9.14 Withholding or Granting of Consent. Except as expressly provided to the
contrary in this Agreement, each Party may, with respect to any consent or
approval that it is entitled to grant pursuant to this Agreement, grant or
withhold such consent or approval in its sole and uncontrolled discretion, with
or without cause, and subject to such conditions as it shall deem appropriate.

9.15 Laws and Regulations. Notwithstanding any provision of this Agreement to
the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.

9.16 No Recourse Against Officers, Directors, Managers or Employees. For the
avoidance of doubt, the provisions of this Agreement shall not give rise to any
right of recourse against any officer, director, manager or employee of the
Services Provider, the General Partner or any of their respective Affiliates.

 

11



--------------------------------------------------------------------------------

9.17 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each Party agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

[SIGNATURES ON THE FOLLOWING PAGE]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and to be
effective as of, the Closing Date.

 

“THE SERVICES PROVIDER” MID-CON ENERGY OPERATING, INC. By:  

/s/ Charles R. Olmstead

Name:   Charles R. Olmstead Title:   President “GENERAL PARTNER” MID-CON ENERGY
GP, LLC By:  

/s/ Charles R. Olmstead

Name:   Charles R. Olmstead Title:   Chief Executive Officer “MLP”   MID-CON
ENERGY PARTNERS, LP By:    MID-CON ENERGY GP, LLC,
          its general  partner By:  

/s/ Charles R. Olmstead

Name:   Charles R. Olmstead Title:   Chief Executive Officer “OLLC” MID-CON
ENERGY PROPERTIES, LLC By:  

MID-CON ENERGY PARTNERS, LP,

its sole member

 

By:    MID-CON ENERGY PARTNERS GP, LLC,

       its general partner

         By:  

/s/ Charles R. Olmstead

         Name:   Charles R. Olmstead          Title:   Chief Executive Officer

 

13



--------------------------------------------------------------------------------

EXHIBIT A

Description of Services

SERVICES

The following services to be provided by Mid-Con Energy Operating or its
designee:

 

  (a) Accounting;

 

  (b) Acquisition Services and Evaluation;

 

  (c) Administrative;

 

  (d) Audit;

 

  (e) Benefits, Compensation and Human Resources Administration;

 

  (f) Billing and Invoices;

 

  (g) Bonds (performance, appeal, environmental and surety);

 

  (h) Books and Record Keeping;

 

  (i) Budget;

 

  (j) Cash Management;

 

  (k) Consulting;

 

  (l) Corporate Finance;

 

  (m) Corporate Governance and Compliance Support;

 

  (n) Credit and Debt Administration;

 

  (o) Drilling;

 

  (p) Employee Health and Safety;

 

  (q) Engineering;

 

  (r) Environmental;

 

  (s) Financial, Planning and Analysis;

 

  (t) Geological and Geophysical;

 

  (u) Government and Public Relations;

 

  (v) Hedging and Derivatives;

 

  (w) Information Technology;

 

  (x) Insurance;



--------------------------------------------------------------------------------

  (y) Investor Relations;

 

  (z) Land Administration;

 

  (aa) Legal;

 

  (bb) Management;

 

  (cc) Marketing;

 

  (dd) Office Leasing;

 

  (ee) Operations;

 

  (ff) Payroll;

 

  (gg) Property Management;

 

  (hh) Purchasing and Materials Management;

 

  (ii) Regulatory Management;

 

  (jj) Reservoir Engineering;

 

  (kk) Risk Management;

 

  (ll) SEC Reporting and Compliance;

 

  (mm) Service Contracts;

 

  (nn) Security;

 

  (oo) Tax;

 

  (pp) Technical;

 

  (qq) Travel; and

 

  (rr) Treasury.

 

15